DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 and 19 are objected to because of the following informalities:  Claim 4 line 7 and Claim 19 line 7 each lack a comma or semicolon, and possibly even a conjunction, to properly punctuate a single sentence format.  Claim 5 line recites “at least one slot the is engageable”, and the examiner interprets this as if it should read ‘that is engageable’.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wischusen (US 5,100,016).
Regarding claim 4, Wischusen teaches food-containing tray comprising: a first material layer (Fig. 6) including a central section 12 and a number of foldable sections connected to the central section; and a second material layer 93 applied over the first material layer to enable the second material layer to form leak-proof corners when the foldable sections are folded 
Regarding claim 5, Wischusen teaches the second foldable section includes at least one slot 50 that is engageable with the at least one locking tab 70 (col 4 lines 27-29).
Regarding claim 6, Wischusen teaches the at least one second foldable section provides a stacking tab (having slot 64; Figs. 1 and 6) over and spaced from the central section in the folded configuration.

Claim 4-5, 7-8, 10-11, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stegner (US 2,837,261).
Regarding claim 4, Stegner teaches a food-containing tray comprising: a first material layer (Fig. 1) including a central section 11 and a number of foldable sections connected to the central section; and b. a second material layer 84-96 applied over the first material layer (Fig. 2) to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (impermeable; col 3 line 74-col 4 line 2) wherein adjacent foldable sections are engageable with one another, wherein a first foldable section includes at least one locking flap 21 (Fig. 7) thereon, the at least one locking flap engageable with at least 
Regarding claim 5, Stegner teaches the second foldable section 17 includes at least one slot 85 that is engageable with the at least one locking tab (Fig. 7).
Regarding claim 7, Stegner illustrates the foldable sections form leak-proof corners having only two thicknesses of the first material layer (Figs. 4-6).
Regarding claim 8, Stegner teaches the second material layer is formed of cellulose acetate (col 3 line 74-col 4 line 2), which is a recyclable material.
Regarding claim 10, Stegner teaches the second material layer is formed of a cellulose material (col 3 line 74-col 4 line 2).
Regarding claim 11, Stegner teaches the second material layer is secured to the first material layer using an adhesive a (Fig. 1; col 3 line 74-col 4 line 2).
Regarding claim 17, Stegner teaches food-containing tray comprising: a first material layer (Fig. 1) including a central section 11 and a number of foldable sections connected to the central section; and a second material layer 84/96 applied over the first material layer (Fig. 2) to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (impermeable; col 3 line 74-col 4 line 2); and at least one 
Regarding claim 19, Stegner teaches a method for forming a food material tray, the method comprising the steps of: providing a blank including a first material layer (Fig. 1) having a central section 11 and a number of foldable sections engaged with the central section; applying a recyclable second material layer over the first material layer (Fig. 2; col 3 line 74-col 4 line 2); and folding the foldable sections relative to the central sections and to one another to form a food material tray including leak-proof corners (Figs. 3-9), wherein the foldable sections include opposed side walls 12-13 having locking flaps 20-23 at each end (Fig. 1) and opposed end walls 16-17 including slots 72-75 engageable with the locking flaps (Fig. 6), and wherein the second material layer extends at least partially across a gap formed between the locking flaps and the adjacent end walls (the four corner areas 96; the gap includes the cut spacing between corner panels 28-31 from locking flaps 20-23; Fig. 2), and wherein the step of folding the foldable sections comprises engaging the flaps within the slots to fold the second material layer therewith (Figs. 3-6) and form the leak-proof corners (Fig. 7).
Regarding claim 20, Stegner teaches the step of applying the second material layer over the first material layer comprises adhering the second material layer to the first material layer (col 3 line 74-col 4 line 2)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 8 above, and further in view of Buttery (US 2,617,579). Stegner does not teach the second material layer is formed of a plastic film. Buttery teaches an analogous container with a liner sheet and teaches it is known to use plastic based liners (col 2 lines 1-3). It would have been obvious to one having ordinary skill in the art to use a plastic liner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 11 above. Stegner does not teach any specific adhesive. It would have been obvious to one having ordinary skill in the art to use a thermally degradable adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 11 above, and further in view of Dunbar (US 2012/0228365 A1). Stegner does not teach use of a colored adhesive, though the examiner notes that any adhesive that isn’t completely clear inherently has some color to it. Dunbar teaches an envelope and teaches coloring a visible adhesive zone with colors and indicia for promotional purposes (0028- .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 4 above, and further in view of Bryant (US 2005/0051461 A1) in view of Fitzgerald (US 3,520,441). Stegner does not teach tapered walls.  Bryant teaches an analogous container and teaches it tapered walls are a known arrangement for this style of container, but does not teach any specific tapering angle.  Fitzgerald teaches about frustoconical containers and teaches that these commonly include an angle that is seven degrees (col 1 lines 34-44). It would have been obvious to form the structure of Stegner using a 7 degree taper as taught by Bryant and Fitzgeralt with the motivation of design preference as it constitutes a simple substation to a known alternative arrangement of taper sidewalls instead of straight sidewalls that would provide a predictable result.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 4 above, and further in view of Walling (US 2018/0118405 A1). Stegner teaches the foldable sections are separated from the central section by fold lines, but does not teach perforations. Walling teaches a container and teaches it is known to form fold lines using perforation lines to facilitate folding (0103). It would have been obvious to one of ordinary skill in the art to form the structure of Stegner using perforation lines as fold lines for that purpose.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/05/2020, with respect to the several rejections under 35 USC 102 and all rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections in view of Kaltman (US 7,870,995) have been withdrawn.  
Applicant's other arguments filed 01/05/2020 have been fully considered but they are not persuasive.
Regarding the rejections of claims 7-8 and 10-11  under 35 USC 102 over Stegner (US 2,837,261), and the rejections of claims 9, 13-14, and 16 under 35 USC 103 over Stegner (US 2,837,261) and others, the examiner applies a new interpretation of Stegner to show that Stegner anticipates these claims.  As this constitutes a new rejection of claim 4, this action is made non-final.
Regarding the rejections of claim 17 in view of Stegner (US 2,837,261), applicant argues that an L shaped cut is not an aperture.  The examiner uses the broadest reasonable interpretation of claim elements when applying prior art, and a cut is a type of opening.  Aperture is broadly defined as an opening and one definition of a cut is: a product of cutting: such as an opening made with an edged instrument (Marriam-Webster). 
Regarding the rejections of claims 19-20 in view of Stegner (US 2,837,261), applicant argues this is allowable for the same reasons as amended claim 4.  The examiner notes the gaps are in claim 19 are not defined the same way as they are in claim 4.  Claim 19 says the gaps are formed between locking flaps (which extend from side walls) and adjacent end walls.  Stegner (Fig. 3 of ) illustrates locking flaps 20-23 and end walls 16-17.  Between these two elements are 
Regarding the rejections in view of Wischusen (US 5,100,016), applicant argues this reference does not teach the limitations.  The examiner uses the broadest reasonable interpretation of claim elements when applying prior art.  Claim 4 recites a tray structure having two material layers.  Wischusen teaches a completed tray with an insulation layer draped over it.  While not shown in the images, Wischusen teaches the insulation material could be extended between the channels formed by the end panels (col 8 lines 5-11).  This would mean that the insulation liner section 93 (Fig. 1) joined with an additional panel similar to segments 91-92 to be located between end walls 16 and liner section 93 would cover gap 64 in the completed tray arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734         

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734